Case: 14-5114    Document: 5     Page: 1   Filed: 09/19/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     TARIQ BELT,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5114
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:10-cv-00466-NBF, Judge Nancy B. Fire-
stone.
                       PER CURIAM.
                       ORDER
    In light of Tariq Belt’s response to this court’s show
cause order, we consider whether Belt’s appeal should be
dismissed for lack of jurisdiction.
     Belt appeals from an order of the United States Court
of Federal Claims that, inter alia, granted leave to file a
proper complaint relating to his alleged tax claim. Ordi-
narily, this court is authorized to review only a “final
decision of the United States Court of Federal Claims.”
28 U.S.C. § 1295(a)(3). While there are exceptions to this
general rule, it does not appear that the order in question
falls within any of those exceptions.
Case: 14-5114        Document: 5   Page: 2      Filed: 09/19/2014



2                                    BELT    v. US



      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) All pending motions are denied as moot.
      (3) Each side shall bear its own costs.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
s24